Case 1:19-cv-02381-LTB-MEH Document 150 Filed 10/12/20 USDC Colorado Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-02381-LTB-MEH

  Walter Charnoff,

  Plaintiff,

  v.

  Nancy Loving d/b/a Artsuite NY, Art
  Port, LLC, Studio 41, LLC, David
  Hinkelman, Martin St. Pierre, Alicia St.
  Pierre, and ISP Holdings, Inc.,

  Defendants.


               ST. PIERRE DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES

          Pursuant to C.R.S. § 13-17-201 and Fed. R. Civ. P. 54(d), Defendants ISP

  Holdings, Inc., Martin St. Pierre, and Alicia St. Pierre (the “St. Pierre Defendants”),

  through counsel, move for an award of attorneys’ fees:

                                          CONFERRAL

          Counsel for the St. Pierre Defendants conferred with counsel for Plaintiff Walter

  Charnoff (“Plaintiff”) regarding this Motion. Plaintiff’s counsel indicated that Plaintiff

  opposes the relief requested.

                                    I.       INTRODUCTION

          The St. Pierre Defendants are entitled to recover their reasonable attorneys’ fees

  in the amount of $28,235 incurred in obtaining dismissal of Plaintiff’s claims under Fed.

  R. Civ.P. 12(b)(2). Plaintiff purchased $186,000 worth of art from Defendant Art Port,

  LLC (“Art Port”) in 2016 and 2017. A dispute arose over the art and Plaintiff sued
Case 1:19-cv-02381-LTB-MEH Document 150 Filed 10/12/20 USDC Colorado Page 2 of 9




  anyone he could locate with any link to Art Port, including the St. Pierre Defendants,

  alleging a conspiracy to defraud Plaintiff or somehow interfere with his enjoyment of the

  art he purchased.

          But the St. Pierre Defendants had nothing to do with Plaintiff or his purchase and

  they lacked minimum contacts with Colorado. The St. Pierre Defendants thus moved to

  dismiss for lack of personal jurisdiction. After the parties briefed the motion to dismiss,

  Magistrate Judge Hegarty recommended the St. Pierre Defendants’ motion to dismiss

  be granted. Plaintiff objected to the recommendation, but his objections were overruled

  on September 29, 2020 and all claims against the St. Pierre Defendants were

  dismissed.

          Since Plaintiff’s lawsuit against the St. Pierre Defendants sounded predominantly

  in tort, C.R.S. § 13-17-201 entitles Movants to recover their attorneys’ fees “in defending

  the action.” The crux of Plaintiff’s claims against the St. Pierre Defendants was that ISP

  and Alicia conspired with the other Defendants to somehow harm Plaintiff. Moreover, the

  amount of fees incurred by the St. Pierre Defendants, is reasonable under the

  circumstances of this case. Thus, an award of attorneys’ fees under C.R.S. § 13-17-201

  in the amount of $28,235 is appropriate here. 1




  1The St. Pierre Defendants are separately filing a bill of costs in the amount of $77.10 pursuant to
  D.C.Colo.LCivR 54.1.

                                                       2
Case 1:19-cv-02381-LTB-MEH Document 150 Filed 10/12/20 USDC Colorado Page 3 of 9




                                       II.    ANALYSIS

  A.     C.R.S. § 13-17-201 REQUIRES FEE SHIFTING WHEN A DEFENDANT
         OBTAINS DISMISSAL OF A TORT CASE UNDER FED. R. CIV. P. 12
         Section 13-17-201 of the Colorado statutes requires that a defendant be awarded

  reasonable attorneys’ fees “whenever a tort action is dismissed prior to trial pursuant to

  a motion under C.R.C.P. 12(b).” Houdek v. Mobil Oil Corp., 879 P.2d 417, 424 (Colo. App.

  1994). The statute states:

         In all actions brought as a result of a death or an injury to person or property
         occasioned by the tort of any other person, where any such action is
         dismissed on motion of the defendant prior to trial under rule 12(b) of the
         Colorado rules of civil procedure, such defendant shall have judgment for
         his reasonable attorney fees in defending the action.

  Colo. Rev. Stat. § 13-17-201. The statute applies in federal cases because in the Tenth

  Circuit, attorneys’ fee statutes are considered substantive law. See, e.g., Jones v. Denver

  Post Corp., 203 F.3d 748, 757 (10th Cir. 2000); Advanced Career Techs. v. Does 1-10,

  100 F. Supp. 3d 1105, 1107 (D. Colo. 2015). The statute applies regardless of whether a

  case is dismissed for lack of jurisdiction or failure to state a claim on which relief can be

  granted. See Dubray v. Intertribal Bison Coop., 192 P.3d 604, 607 (Colo. App. 2008)

  (applying C.R.S. § 13-17-201 to case involving motion to dismiss for lack of personal

  jurisdiction); see also Grynberg v. Ivanhoe Energy, Inc., 2010 WL 3894151, at *3 (D. Colo.

  Sept. 30, 2010) (C.R.S. § 13-17-201 applies to cases dismissed for lack of personal

  jurisdiction). When, as here, an entire action is dismissed as to certain defendants, but

  claims remain against the other defendants, the statute entitles to prevailing defendants

  to their attorneys’ fees. See Smith v. Town of Snowmass Village, 919 P.2d 868, 873

  (Colo.Ct.App.1996).

                                                3
Case 1:19-cv-02381-LTB-MEH Document 150 Filed 10/12/20 USDC Colorado Page 4 of 9




         In cases involving tort and non-tort claims, if the “essence of an action” lies in tort,

  a party is entitled to attorneys’ fees under C.R.S. § 13-17-201. See Gagne v. Gagne, 338

  P.3d 1152, 1168 (Colo. App. 2014). Courts apply a two-part test to determine whether

  C.R.S. § 13-17-201 should apply. Id. at 1168 (citing Shell v. Henderson, 2014 WL

  3716165, at *3 (D. Colo. July 28, 2014) rev'd and remanded, 622 Fed. Appx. 730 (10th

  Cir. 2015)). Courts first assess “whether the ‘essence of the action’ is tortious in nature

  (whether quantitatively by simple number of claims or based on a more qualitative view

  of the relative importance of the claims) or not.” Gagne, 338 P.3d at 1168. If the answer

  to this first question is yes, the court need not move to the second step. If, however, the

  first step is not dispositive, courts can take the second step and look to “whether tort

  claims were asserted to unlock additional remedies . . . .” Id. If a plaintiff includes tort

  claims to unlock remedies beyond those available under a breach of contract, the case

  sounds in tort and a fee award is appropriate under C.R.S. § 13-17-201. See id. at 1167

  (citing Dubray v. Intertribal Bison Coop., 192 604, 607 (Colo. App. 2008)). As shown

  below, the statute applies here.

  B.     THE ST. PIERRE DEFENDANTS ARE ENTITLED TO ATTORNEYS’
         FEES UNDER C.R.S. § 13-17-201

         First, there can be no dispute that the St. Pierre Defendants obtained dismissal

  pursuant to a motion to dismiss filed under Fed. R. Civ. P. 12(b). See Doc. 77 (motion to

  dismiss); Doc. 142 (recommendation to dismiss); and Doc. 143 (order accepting

  recommendation of dismissal). Thus, the first element of C.R.S. § 13-17-201 is met.

         The second prong of C.R.S. § 13-17-201 is also satisfied because this is a case in

  which Plaintiff alleged “injury to person or property occasioned by the tort of any other

                                                4
Case 1:19-cv-02381-LTB-MEH Document 150 Filed 10/12/20 USDC Colorado Page 5 of 9




  person.” Indeed, Plaintiff asserted two tort claims against ISP and Alicia, civil conspiracy

  and tortious interference with contractual relations. See Warne v. Hall, 373 P.3d 588, 596

  (discussing interference with contract claim and citing Restatement (Second) of Torts §

  767 with approval); Double Oak Constr., LLC v. Coernerstone Dev. Int’l, LLC, 97 P.3d

  140, 148 (Colo. App. 2003) (civil conspiracy is an independent tort). Thus, from a numeric

  perspective, the essence of this case sounds in tort and C.R.S. § 13-17-201 applies.

         A “qualitative view” of Plaintiff’s allegations also proves the essence of this case

  (as against the St. Pierre Defendants) is in tort.

             •   First, in his pleadings, Plaintiff alleges in his Complaint that “Defendants . .
                 . committed tortious acts within this state . . . .” (Doc. 64 ¶ 10.) Even,
                 Plaintiff’s unjust enrichment claim, while not sounding strictly in tort, rests
                 on tort principles. The crux of this claim was that the St. Pierre Defendants
                 improperly obtained a benefit in the form of purchase funds, “which were
                 fraudulently obtained and continue to be wrongfully retained.” (Doc. 64 ¶
                 81 (emphasis added).)

         •       Second, Plaintiff’s brief in response to the motion to dismiss also makes
                 clear that Plaintiff considered this to be a tort case against the St. Pierre
                 Defendants. Plaintiff asserted that jurisdiction was appropriate because
                 “[t]ort claims have a unique analysis.” (Doc. 89, p. 5 (emphasis added).)
                 Plaintiff goes on to argue that the LLC veil of Art Port and the corporate veil
                 of ISP did not apply because the St. Pierre Defendants committed tortious
                 acts on their own. (See Doc. 89, p. 19 (citing and quoting Hoang v. Arbess,
                 80 P.3d 863 (Colo. App. 2003).)

         •       Third, Plaintiff’s objection to the Magistrate Judge’ recommendation
                 confirms that Plaintiff sought tort remedies. Plaintiff argues in that brief that
                 the St. Pierre Defendants were involved in a “long series of events” the
                 culmination of which was the wrongful and tortious withholding of Plaintiff’s
                 artwork. (Doc. 142, p.5.) Indeed, Plaintiff repeatedly asserted that
                 jurisdiction was based on a conspiracy involving the St. Pierre Defendants
                 and the other parties, and he repeatedly referred to the St. Pierre
                 Defendants as “conspirators.” (See Doc. 142, pp. 5, 7, & 10.)




                                                 5
Case 1:19-cv-02381-LTB-MEH Document 150 Filed 10/12/20 USDC Colorado Page 6 of 9




         The sole reason that Plaintiff alleged tortious interference and conspiracy against

  the Alicia and ISP was to unlock additional remedies in the form of tort damages and a

  broader view of personal jurisdiction over the St. Pierre Defendants. Thus, from a

  qualitative perspective, the essence of this case sounds in tort and C.R.S. § 13-17-201

  applies.

         In fact, the Magistrate Judge has already noted that Plaintiff’s case against the St.

  Pierre Defendants sounded primarily in tort. (See Doc. 141, p.5 (“Plaintiff’s claims against

  Ms. St. Pierre and ISP sound in tort.”).) While the Magistrate Judge explained that Martin

  was not named in Plaintiff’s conspiracy or tortious interference claims, the considerable

  majority of Plaintiffs’ evidence and allegations were directed at Alicia and ISP, not Martin.

  For example, Plaintiff attached multiple exhibits to his response to the motion to dismiss

  focused on Alicia, but no exhibits specifically addressing Martin’s supposed role in the

  case. Likewise, the Magistrate Judge’s recommendation includes six pages of analysis

  on the allegations against Alicia and ISP, but only page of analysis on the claim against

  Martin. Thus, even if Martin is not a tort defendant, the essence of this case still sounds

  in tort and an award of fees is appropriate under Colorado law.

  C.     THE ATTORNEY’S FEES SOUGHT ARE REASONBLE
         The St. Pierre Defendants seek attorneys’ fees in the amount of $28,235. This

  amount is reasonable and necessary under the facts to this case. Attached as Exhibit A

  is the Affidavit of Thomas Wagner, Esq., attorney for St. Pierre Defendants. Attached to

  Mr. Wagner’s affidavit is a copy of the redacted invoices establishing the attorneys’ fees

  incurred in this matter. Both the Affidavit and invoices establish the amount of time and


                                               6
Case 1:19-cv-02381-LTB-MEH Document 150 Filed 10/12/20 USDC Colorado Page 7 of 9




  hourly rate for the legal work performed in defense of this lawsuit and that it was

  reasonable and necessary.

         Importantly, C.R.S. § 13-17-201 does not limit attorneys’ fees to only the motion to

  dismiss, but applies to all attorneys’ fees “in defending the action.” In this case, Plaintiff

  filed multiple motions for leave to supplement his briefing, sought jurisdictional discovery,

  sought to compel additional discovery responses from the St. Pierre Defendants (which

  was denied after a conference with the Magistrate Judge) and insisted on taking the

  depositions of the St. Pierre Defendants over their objection. Accordingly, the amount of

  fees incurred by the St. Pierre Defendants goes beyond just briefing the motion to dismiss

  and it is solely due to Plaintiff’s litigation tactics. Awarding anything less than the full

  amount of attorneys’ fees incurred by the St. Pierre Defendants in this case would

  undercut the purpose and plain language of C.R.S. § 13-17-201.

                                     III.   CONCLUSION

         Colorado law seeks to discourage the filing of unnecessary litigation by awarding

  fees to defendants that prevail on a motion to dismiss in a tort case. The St. Pierre

  Defendants have incurred significant fees and costs in defending this suit, and the

  amounts were only made worse by Plaintiff’s vexatious conduct throughout the case.

  Accordingly, the St. Pierre Defendants request that the Court grant this Motion and

  enter an award of fees in the amount of $28,235 against Plaintiff.




                                                7
Case 1:19-cv-02381-LTB-MEH Document 150 Filed 10/12/20 USDC Colorado Page 8 of 9




        Dated: October 12, 2020

                                           ANDERSON LAW GROUP


                                           /s/Thomas H. Wagner
                                           Thomas H. Wagner
                                           Anderson Law Group
                                           7385 W. Highway 50
                                           Salida, CO 81201
                                           Telephone: (719) 539-7003
                                           tom@anderson-lg.com
                                           Counsel for Defendants Martin St.
                                           Pierre, Alicia St. Pierre, and ISP
                                           Holdings, Inc.




                                       8
Case 1:19-cv-02381-LTB-MEH Document 150 Filed 10/12/20 USDC Colorado Page 9 of 9




                                CERTIFICATE OF SERVICE

       I certify that on October 12, 2020, I filed a copy of the foregoing Motion via
  CM/ECF, which will deliver electronic notice of the filing to the following:


        Ian T. Hicks, Reg. No. 39332
        The Law Office of Ian T. Hicks LLC
        6000 East Evans Avenue, Building 1, Suite 360
        Denver, Colorado, 80222
        E-mail: ian@ithlaw.com

        Counsel for Plaintiff Walter Charnoff

        Elizabeth H. Getches
        SHOEMAKER GHISELLI + SCHWARTZ LLC
        1811 Pearl Street
        Boulder, CO 80302
        Telephone: (303) 530-3452
        Email: lgetches@sgslitigation.com

        Counsel for Defendants Nancy
        Loving d/b/a Artsuite NY, Art
        Port, LLC, Studio 41, LLC, David
        Hinkelman




                                                    /s/Thomas H. Wagner
                                                    Thomas H. Wagner




                                                9
